Deny and Opinion Filed November 23, 2015




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-15-01318-CV

                                IN RE BOBBY DUNCAN, Relator

                  Original Proceeding from the 296th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 296-53157-2014

                              MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Bridges, and Justice Stoddart
                                Opinion by Chief Justice Wright
        Relator filed this petition for writ of mandamus is this divorce proceeding, which

includes a suit affecting the parent–child relationship, complaining of various decisions of the

trial court, many of which have been considered in relator’s prior petitions for writs of

mandamus. See In re Duncan, No. 05-15-00890-CV, 2015 WL 4572655, at *1 (Tex. App.—

Dallas July 30, 2015, orig. proceeding); In re Duncan, 05-15-00767-CV, 2015 WL 3947050, at

*2 (Tex. App.—Dallas June 29, 2015, orig. proceeding). Ordinarily, to obtain mandamus relief,

a relator must show both that the trial court has clearly abused its discretion and that relator has

no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding). Having carefully reviewed the petition and record in support of the petition,

we conclude relator has failed to establish a right to relief.
      We deny the petition for writ of mandamus.




151318F.P05                                      /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE




                                           –2–